


116 HRES 1107 EH: Providing for consideration of the bill (H.R. 2574) to amend title VI of the Civil Rights Act of 1964 to restore the right to individual civil actions in cases involving disparate impact, and for other purposes; providing for consideration of the bill (H.R. 2639) to establish the Strength in Diversity Program, and for other purposes; providing for consideration of the bill (H.R. 2694) to eliminate discrimination and promote women’s health and economic security by ensuring reasonable workplace accommodations for workers whose ability to perform the functions of a job are limited by pregnancy, childbirth, or a related medical condition; providing for consideration of the resolution (H. Res. 908) condemning all forms of anti-Asian sentiment as related to COVID–19; and for other purposes.
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 1107
In the House of Representatives, U. S.,

September 15, 2020

RESOLUTION
Providing for consideration of the bill (H.R. 2574) to amend title VI of the Civil Rights Act of 1964 to restore the right to individual civil actions in cases involving disparate impact, and for other purposes; providing for consideration of the bill (H.R. 2639) to establish the Strength in Diversity Program, and for other purposes; providing for consideration of the bill (H.R. 2694) to eliminate discrimination and promote women’s health and economic security by ensuring reasonable workplace accommodations for workers whose ability to perform the functions of a job are limited by pregnancy, childbirth, or a related medical condition; providing for consideration of the resolution (H. Res. 908) condemning all forms of anti-Asian sentiment as related to COVID–19; and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2574) to amend title VI of the Civil Rights Act of 1964 to restore the right to individual civil actions in cases involving disparate impact, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Education and Labor, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2639) to establish the Strength in Diversity Program, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Education and Labor now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–62 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor; (2) the further amendments described in section 3 of this resolution; (3) the amendments en bloc described in section 4 of this resolution; and (4) one motion to recommit with or without instructions. 
3.After debate pursuant to the second section of this resolution, each further amendment printed in part B of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 4 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  4.It shall be in order at any time after debate pursuant to the second section of this resolution for the chair of the Committee on Education and Labor or his designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 
5.All points of order against the further amendments printed in part B of the report of the Committee on Rules or amendments en bloc described in section 4 of this resolution are waived.  6.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2694) to eliminate discrimination and promote women’s health and economic security by ensuring reasonable workplace accommodations for workers whose ability to perform the functions of a job are limited by pregnancy, childbirth, or a related medical condition. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Education and Labor now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor; and (2) one motion to recommit with or without instructions. 
7.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 908) condemning all forms of anti-Asian sentiment as related to COVID–19. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary.  8.House Resolution 967, agreed to May 15, 2020 (as most recently amended by House Resolution 1053, agreed to July 20, 2020), is amended—
(1)in section 4, by striking “September 21, 2020” and inserting “November 20, 2020”;  (2)in section 11, by striking “calendar day of September 20, 2020” and inserting “legislative day of November 20, 2020”; and 
(3)in section 12, by striking “September 21, 2020” and inserting “November 20, 2020”.  Cheryl L. Johnson,Clerk. 